                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                 Plaintiff,                       )
                                                  )
     v.                                           )   No. 4:17-CR-00105-DGK-01
                                                  )
HUGO A. ESTRADA CHAVIRA,                          )
                                                  )
                 Defendant.                       )

     ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
          FINDING DEFENDANT INCOMPETENT TO STAND TRIAL

          On July 17, 2018, counsel for Defendant filed a motion pursuant to 18 U.S.C. § 4241. The

Court granted the motion and, prior to holding a hearing to determine Defendant’s mental

competency, entered its Order pursuant to 18 U.S.C. § 4241(b) directing that a psychological or

psychiatric examination of Defendant be conducted and that a psychological or psychiatric report

be filed with the Court pursuant to 18 U.S.C. § 4247(b) and (c).

          Magistrate Judge John T. Maughmer held a competency hearing on February 5, 2019. At

the hearing, the parties stipulated that the Court could consider the forensic psychological report

from Miriam Kissin, Psy. D., which concluded that Defendant is incompetent to understand the

nature and consequences of the proceedings against him and to assist properly in his defense.

Neither the government nor Defendant offered additional evidence. On February 5, 2019, Judge

Maughmer entered a “Report and Recommendation” that Defendant be declared incompetent to

stand trial. Neither party filed any objection.

          After making an independent, do novo review of the record, the Court

          ADOPTS the Report and Recommendation of Judge Maughmer in its entirety and finds

that Defendant is incompetent to stand trial. It is further
       ORDERED that, pursuant to 18 U.S.C. § 4241(d), Defendant shall be committed to the

custody of the Attorney General for hospitalization and treatment in a suitable facility for a

reasonable time up to 120 days to determine whether there is a substantial probability that in the

foreseeable future, Defendant will attain the capacity to proceed.

       IT IS SO ORDERED.

Dated: February 20, 2019                             /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 2
